Exhibit 10.2

LOGO [g171415g40u27.jpg]

John Stanley

610 Graisbury Avenue

Haddonfield, NJ 08033

Dear John,

We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer to you of continued employment by
Lighting Science Group Corporation (the “Company”), and will replace the prior
letter agreement you entered into with the Company on April 7, 2010.

Effective Date. This letter will become effective on February 10, 2011.

Position, Responsibilities & Duties: Your job title will be Chief Operations
Officer. You will initially report to the Chief Executive Officer. Your
responsibilities and duties will be as the Chief Executive Officer may specify.
You are expected to devote your full time professional efforts to the
fulfillment of your responsibilities and duties.

Base Compensation: Your monthly salary will be twenty thousand eight hundred
thirty three United States dollars and thirty three cents (US$20,883.33)
(annualized, $250,000), less standard payroll deductions and all required
withholdings, and will be paid in accordance with the Company’s payroll
policies.

Performance Bonus: You will be eligible to participate in the Company’s
performance bonus plan(s) up to a percentage of your base salary per fiscal year
determined by the Company, based on a combination of company performance and
personal achievements as determined by your manager each fiscal year.

Long Term Incentive Plan: You will be eligible to participate in the Company’s
long term incentive plan.

Benefits: The Company currently offers a suite of benefits for you and your
qualified dependents including medical, dental, vision and life insurance
options, subject to the terms and conditions of each program. Additionally, you
are eligible for paid sick time off and paid holidays to be taken in accordance
with the Company’s policies. You will initially be eligible to accrue twenty
(20) days of paid vacation per year of employment in accordance with the
Company’s vacation policies. Additional details regarding benefits will be
provided from Human Resources. The Company’s retains the right to modify, amend
or terminate its employee benefit plans and programs at any time.

Required Documentation: To comply with the government-mandated confirmation of
employment eligibility you may be required to complete an I-9 Employment
Eligibility Verification form.

At Will Employment: Please understand the Company is an employment-at-will
company. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, with or without notice. Accordingly, this
letter is not a contract or commitment for continued employment. The Company
also reserves the right to amend its benefits, plans or programs at any time.

Severance. If your employment by the Company is terminated for “Cause”, you will
not be entitled to severance pay and your options will immediately be forfeited
and terminate. If your employment is terminated for other than Cause or if you
resign for Good Reason, you will be entitled to a severance

 

Lighting Science Group Corporation www.lsgc.com

 

 

1

New York   California   Florida   United Kingdom   Japan   Hong Kong



--------------------------------------------------------------------------------

LOGO [g171415g40u27.jpg]

 

payment equal to twelve (12) months of your base pay, payable in equal
installments over twelve (12) months in accordance with the Company’s payroll
practices, provided that the payments due within the first sixty (60) days after
termination shall be accrued and paid on the sixtieth (60th) day following your
termination. The severance benefit described in this paragraph is conditioned
upon your executing and returning within 45 days immediately after your
termination (and not revoking) a valid waiver and release of all claims that you
may have against the Company, in a form provided by the Company.

“Cause” means your: (a) misrepresentation of your education or work experience
or any matter upon which the Company relied in considering and offering you
employment; (b) willful breach of your employment obligations, which, if
curable, you fail to cure within thirty (30) days after receipt of a written
notice of such breach; (c) gross negligence or recklessness in the performance
or intentional non-performance of your material duties to the Company;
(d) commission of a felony or a crime of moral turpitude; (e) commission of a
material act of deceit, fraud, perjury or embezzlement that involves or directly
or indirectly causes harm to the Company or any of its affiliates; or
(f) repeatedly (i.e., on more than one occasion) being under the influence of
drugs or alcohol (other than over-the-counter or prescription medicine or other
medically-related drugs to the extent they are taken in accordance with their
directions or under the supervision of a physician) during the performance of
your duties for the Company, or, while under the influence of such drugs or
alcohol, engaging in grossly inappropriate conduct during the performance of
your duties for the Company.

“Good Reason” means the occurrence, without your prior written consent, of any
of the following events: (a) any material breach by the Company of its
obligations under this Agreement; (b) a reduction in your base salary (other
than a reduction made in connection with an across-the-board proportionate
reduction in the base salaries of all officers of the Company that is no more
than 10%); (c) a material reduction by the Company in the kind or level of
employee benefits to which you are entitled immediately prior to such reduction
that is not generally applicable to all executive level employees of the
Company; or (d) a material reduction by the Company of your duties and level of
responsibilities; provided, that any such event described in (a) through
(d) above will not constitute Good Reason unless you deliver to the Company a
written notice of termination for Good Reason within ninety (90) days after you
first learn of the existence of the circumstances giving rise to Good Reason,
and within thirty (30) days following the delivery of such notice the Company
has failed to cure the circumstances giving rise to Good Reason.

Change in Control. If, within two (2) years after a Change in Control, your
employment is terminated by the Company or its successor without Cause or you
resign for Good Reason, then, in lieu of the severance benefit set forth above,
you will be entitled to a severance payment equal to twenty-four (24) months of
your base pay, payable in equal installments over twenty-four (24) months in
accordance with the Company’s payroll practices; provided that the payments due
within the first sixty (60) days after your termination shall be accrued and
paid on the sixtieth (60th) day following termination. The severance benefit
described in this paragraph is conditioned upon your executing and returning
within 45 days immediately after your termination (and not revoking) a valid
waiver and release of all claims that you may have against the Company, in a
form provided by the Company.

“Change in Control” will have the meaning given to such term in the Lighting
Science Group Corporation Amended and Restated Equity-Based Compensation Plan,
or any successor thereto.

Resignation Notice. In the event you elect to discontinue your employment by the
Company, you shall give the Company notice of at least four (4) weeks. The
Company may elect to shorten or waive the four (4) week period. During such
notice period, your salary and benefits in effect at the time of such notice
shall remain in effect. Notwithstanding the foregoing, the Company retains the
option of terminating your employment upon such notice or before the end of the
notice period. If you elect to discontinue your employment by the Company and
even if the Company terminates your employment prior to the end of the notice
period, you will not be eligible for a severance payment.

 

Lighting Science Group Corporation www.lsgc.com

 

 

2

New York   California   Florida   United Kingdom   Japan   Hong Kong



--------------------------------------------------------------------------------

LOGO [g171415g40u27.jpg]

 

Additional Terms & Conditions of Employment. You will be required to comply with
the additional terms and conditions of employment attached hereto as Exhibit A
concerning, among other things, confidentiality, assignment of inventions and
works of authorship, non-competition, and non-recruitment.

Application of Section 409A. Each payment under this agreement is intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or in compliance with Section 409A, and the provisions of this
letter will be administered, interpreted and construed accordingly. Without
limiting the generality of the foregoing, the term “termination” of employment
or any similar term used herein will be interpreted to mean “separation from
service” within the meaning of Section 409A to the extent necessary to comply
with Section 409A. In addition, notwithstanding any provision of this letter to
the contrary, any payment that is subject to the six-month delay under
Section 409A(a)(2)(B) of the Internal Revenue Code for a “specified employee”,
if applicable, shall not be paid or commence until the earliest of: (i) the
first day of the seventh month after your date of termination, (ii) the date of
your death, or (iii) such earlier date as complies with the requirements of
Section 409A. Each payment hereunder subject to Section 409A shall be considered
a separate payment for purposes thereof.

If you wish to accept continued employment under the terms described above,
please sign and date this letter and exhibit and return to me.

By signing this letter, you acknowledge that this offer letter supersedes any
other offer, agreement or promises made by anyone, specifically concerning the
offer of employment by the Company, and this letter comprises the complete
agreement between you and the Company concerning the offer of employment by the
Company.

If you have any questions regarding this offer, please do not hesitate to
contact me. Questions concerning the Company’s benefit plans may be directed to
Bruce Krangel.

I look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely yours,

/s/ Richard Weinberg

Richard Weinberg Interim Chief Executive Officer

****************************

 

Lighting Science Group Corporation www.lsgc.com

 

 

3

New York   California   Florida   United Kingdom   Japan   Hong Kong



--------------------------------------------------------------------------------

LOGO [g171415g40u27.jpg]

 

I understand and accept the conditions of this letter and attachments. My
acceptance also represents that I am not bound by any other agreements that
would prohibit me from fulfilling the roles and responsibilities of Chief
Operations Officer with Lighting Science Group Corporation. I understand that my
employment is subject to and contingent upon my execution of the agreement
attached to this letter as Exhibit A.

AGREED TO AND ACCEPTED BY:

 

/s/ John Stanley

Signed: John Stanley

March 8, 2011

Date

 

Lighting Science Group Corporation www.lsgc.com

 

 

4

New York   California   Florida   United Kingdom   Japan   Hong Kong